Citation Nr: 0405148	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-19 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active duty from March 1953 to March 1955, 
and from February 1967 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico, (the RO) which denied the 
appellant's claim of entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance, or at the housebound rate.

In October 1999, the veteran indicated on his VA Form 9 that 
he desired a hearing before the Board at the RO.  However, in 
a statement, received in February 2000, the veteran indicated 
that he desired to withdraw his hearing.  See 38 C.F.R. 
§ 20.702(e) (2003).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran is service-connected for schizophrenia, rated 
100 percent disabling, and a scar of the head, rated 0 
percent disabling (noncompensable).

2.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance or is 
permanently housebound by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need regular of aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
compensation based on need of regular aid and attendance and 
being housebound due to his service-connected disabilities.

The veteran's service-connected disabilities include 
schizophrenia, rated 100 percent disabling, and a scar of the 
head, rated 0 percent disabling.  The veteran's total 
combined disability rating is 100 percent.  The 100 percent 
rating for schizophrenia has been in effect since 1967 and is 
now protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2003).  The Board has concluded that these 
disabilities are properly rated.  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a) (2003).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

In a VA aid and attendance or housebound (AAHB) examination 
report, dated in June 1998, the examiner noted that the 
veteran had a longstanding history of diabetes, with 
treatment for high blood pressure beginning shortly 
thereafter.  Other medical history was noted to include 
suicide attempts, traumatic amputation of two fingers, and a 
cholecystectomy.  An attendant (his wife) was required for 
him to report to the examination; they arrived on public 
transportation.  He was not permanently bedridden.  His best 
corrected vision was not 5/200 or worse in both eyes.  
Posture and gait were normal.  The upper extremities had no 
restrictions, although the veteran asserted that he 
occasionally needed his wife's assistance to bathe and shave 
when he was dizzy, to avoid possible falls.  He could 
ambulate well, with adequate propulsion and balance, without 
deficit in weight bearing.  There was no limitation of the 
spine, trunk or neck.  It was noted that the veteran could 
ambulate well for yet undetermined distances, and that he 
went with his wife to the grocery store, to pay public 
utilities, and to go to the bank and get haircuts.  The 
diagnoses included insulin-dependent diabetes mellitus with 
peripheral neuropathy, arterial hypertension, traumatic 
amputation of the left fourth finger.  

A VA mental disorders examination report, dated in June 1998, 
noted that the veteran had five psychiatric hospitalizations 
between 1986 and 1995.  He complained of being anxious and 
restless.  On examination, he was clean and adequately 
dressed and groomed.  He was alert and oriented times three.  
Mood was anxious and restless.  Affect was blunted and there 
was an "oddness" of behavior.  Attention, concentration, 
memory, insight, judgment and impulse control were fair.  
Speech was clear, coherent and rapid.  He was not suicidal or 
homicidal, and there were no hallucinations.  The Axis I 
diagnosis was schizophrenia.  The Axis V diagnosis was a 
global assessment of functioning (GAF) score of 50, which 
denotes serious symptoms OR any serious impairment in social, 
occupational, or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM IV 47 (American Psychiatric 
Association 1994).

In a VA AAHB examination report, dated in February 2001, the 
examiner noted that the veteran had a medical history that 
included insulin-dependent diabetes mellitus, status post 
above-the-knee amputation (AKA) of the left leg at the middle 
third of the thigh level, diabetic retinopathy and 
neuropathy, high blood pressure, and degenerative joint 
disease.  The veteran's present complaints included insomnia, 
constipation, anorexia, numbness of the right leg, cephalea, 
dizziness, wheelchair ridden, right ear tinnitus.  He was 
noted to be taking Zyprexia, Motrin, Ibuprofen, Maalox, 
calcium and collagenese.  He reported that during a typical 
day, he watched television, read the newspaper, listened to 
the radio, sat in the balcony or in his garden, played 
dominoes, or visited with friends.  The examiner noted the 
following: the veteran arrived for the examination in a taxi; 
he required an attendant to report; he was accompanied by his 
wife; he is not hospitalized; he has refraction error 
corrected with eyeglasses; diabetic retinopathy and early 
senile cataracts; he needs assistance in managing his 
financial affairs and benefit payments; he is dependent in 
his daily needs.  On examination, the veteran was alert, 
oriented and coherent.  Grip was satisfactory, although there 
was arthritis of the upper extremity joints and there was an 
amputation of the distal phalanx of the left fourth finger.  
There was peripheral vascular insufficiency of the right leg, 
and diabetic neuropathy.  The left leg had recently been 
amputated at the middle third of the thigh and had metallic 
clips in place.  The leg had limited motion, incoordination 
and weakness.  He had no balance or self-propulsion.  The 
vertebral spine had degenerative arthritis.  The veteran was 
noted to be in convalescence from his left leg AKA and in a 
wheelchair; he was not able to walk without the assistance of 
another person.  He was able to leave his home at any time 
with company and assistance.  The examiner noted that the 
veteran was wheelchair-ridden, totally dependent, and in 
convalescence.  The diagnoses included schizophrenia, with 
numerous diagnoses of non-service-connected disabilities, to 
include insulin-dependent diabetes mellitus, status post 
above the knee amputation of the left leg at the middle third 
of the thigh level, diabetic retinopathy and neuropathy, high 
blood pressure, and degenerative joint disease.

In a VA mental disorders examination report, dated in August 
2002, the examiner stated that the veteran needs the 
supervision of his wife for all activities.  On examination, 
he was clean, adequately dressed, alert, and oriented to 
time, place and month only.  Attention, concentration, 
insight, judgment and impulse control were fair.  Memory was 
impaired.  He was not suicidal or homicidal.  Speech was loud 
and inappropriate at times.  The Axis I diagnosis was 
schizophrenia.  The Axis V global assessment of functioning 
(GAF) score was 40, which suggests some impairment in reality 
testing or communications, or impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood.  Id.

VA outpatient treatment reports, dated between 2000 and 2001, 
do not show that the veteran received any treatment for 
schizophrenia or a scar of the head.

The critical question to be determined in this case is 
whether the veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have not 
been met.  Although the veteran's service-connected 
schizophrenia has caused him some functional impairment, the 
competent medical evidence of record does not indicate that 
the veteran's service-connected disabilities alone render him 
bedridden, or unable to care for his daily personal needs or 
to protect himself from the hazards of daily living without 
assistance from others.  In this regard, the Board finds that 
the February 2001 VA AAHB examination report is highly 
probative evidence showing that the veteran is not 
housebound, and that he does not require aid and attendance.  
This report shows that the veteran is able to leave his home 
at any time with company and assistance, and that although he 
does appear to require aid and attendance, this has not been 
attributed to his service-connected conditions.  

The Board further points out that its decision is consistent 
with the other medical evidence of record.  This evidence 
includes two June 1998 VA examination reports which show that 
the veteran is not housebound, and that he does not require 
aid and attendance.  Specifically, these reports showed that 
the upper extremities had no restrictions, and that he was 
able to ambulate well, with adequate propulsion and balance, 
without deficit in weight bearing.  There was no limitation 
of the spine, trunk or neck.  It also includes the August 
2002 VA mental disorders examination report.  In this regard, 
although this examiner noted that the veteran needs the 
supervision of his wife for all activities, he did not 
attribute this to schizophrenia.  When this statement is read 
in context with the examination findings, which show inter 
alia that his attention, concentration, insight, judgment and 
impulse control were fair, the Board finds that there is 
nothing in this report which shows that the relevant criteria 
have been met, or which outweighs the contrary evidence of 
record.  Finally, the Board notes that its decision is 
consistent with the fact that the VA outpatient treatment 
reports, dated between 2000 and 2001, do not show that the 
veteran received any treatment for schizophrenia.  

In short, although the veteran unquestionably requires 
regular aid and attendance, the record does not support a 
conclusion that the reason for that profound level of 
disability is, in fact, due to his service-connected 
disabilities alone.  As the preponderance of the evidence is 
against his claim, the benefit-of-the- doubt doctrine does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001; they apply to most claims 
for benefits received by VA on or after November 9, 2000, and 
to any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
June 1998 rating decision, the statement of the case (SOC) 
dated in September 1999, and the supplemental statement of 
the case (SSOC) dated in September 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claims.  In addition, in July 2002, the RO sent the veteran a 
VCAA notification letter ("VCAA letter") that fully 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence and 
documentation relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board acknowledges that the July 2002 VCAA letter was 
sent to the veteran after the 1998 RO decision that is the 
basis for this appeal.  As noted in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits; thus, the Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, it would have been impossible to provide the veteran 
with VCAA notice prior to the initial adjudication of his 
claim (in June 1998), as the VCAA was not enacted until 
November 2000.  In addition, in the July 2002 VCAA letter, 
the RO essentially notified the veteran that it would assist 
him in obtaining identified evidence.  However, no additional 
evidence was identified by the veteran.  Furthermore, as the 
Board's decision in this case is de novo, and as it subsumes 
the RO decision on appeal, see 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1104 (2003), the veteran is not 
prejudiced by having to "overcome an adverse 
determination."  Pelegrini v. Principi, No. 01-944, slip op. 
at 13 (U.S. Vet. App. Jan. 13, 2004).  In summary, it appears 
that all relevant evidence has been associated with the 
claims files.  Based on the foregoing, the Board finds that 
the veteran has not been prejudiced by any "lateness" of 
notice pertaining to the VCAA and VA's duty to assist, and 
that any "lateness" was no more than harmless error.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, and VA 
clinical records and examination reports.  In June 1998 and 
February 2001, he was afforded VA examinations.  In addition, 
although the veteran was scheduled for a VA examination in 
August 2002, he failed to report for this examination.  He 
did not request that this examination be rescheduled.  

The Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.


ORDER

The claim of entitlement to special monthly compensation by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound due to disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




